Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 08/31/2020. 
Claims 1-20 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4, 8-9, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 2019/0036808 A1) in view of Shay et al. (US 2004/0153563 A1) and Andrieux (US 2006/0221971 A1). 

Regarding claims 1, 4, 11, 14, 20, Shenoy discloses a method, a tangible non-transitory computer readable medium or an apparatus comprising: 
One or more network interfaces (see fig. 2A, IFC 232A-232N); 
A processor coupled to the one or more network interfaces and configured to execute one or more processes (fig. 2A, 214); and 
A memory configured to store a process that is executable by the processor (par. 0008, 0058), the process when executed configured to:
generating a plurality of rerouting patches for the network that reroute traffic in the network to avoid the service level agreement violations predicted to occur in the network (see fig. 6, par. 0094-0098, step 620 in particular describes determining alternate links, when an SLA is violated, such that future violations can be prevented); 
forming, by the device and based on the plurality, a set of rerouting patches that comprises at least a portion of the plurality, wherein the device forms the set of rerouting patches by applying an objective function to the plurality of rerouting patches (see fig. 6, par. 0094-0098, 
applying, by the device, the set of rerouting patches to the network, prior to when the service level agreement violations are predicted to occur in the network (see fig. 6, par. 0094-0098, step 624, specifically describes applying the routes).
Shenoy fails to disclose but Shay discloses obtaining, by a device in a network, probabilities of service level agreement (SLA) violations predicted to occur in the network (par. 0053). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining probability of SLA violations predicted to occur in the network, and determine alternate routes based on SLA such that a more appropriate route can be selected when the SLA is expected to be violated. 
The motivation for doing so would be to allow avoiding future SLA violation. 
Shenoy fails to disclose but Andrieux discloses using one or more size constraints or wherein the one or more size constraints comprise a router constraint that limits the set of rerouting patches to a maximum number of rerouting patches to be applied to a particular router in the network as recited in claim 4 (par. 0036). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include one or more size constraints as described by Andrieux. 
The motivation for doing so would be to allow avoiding the loading of the router. 

Regarding claims 2, 12, Shenoy discloses the method wherein the network comprises a software-defined wide area network (SD-WAN) (par. 0023).

Regarding claims 3, 13, the combination of Shenoy, Shay and Andrieux discloses the method wherein the one or more size constraints comprise a global constraint that limits the set of rerouting patches to a total number of rerouting patches globally across the network (see Andrieux: par. 0036, or fig. 2, step 202 describes establishing limit for VPNs).

Regarding claims 8, 18, the combination of Shenoy, Shay and Andrieux discloses the method wherein the one or more size constraints comprise a constraint that limits the set of rerouting patches to a total number of rerouting patches per model of router in the network, geographic region in which the network is located, or an area of the network (see Andrieux: par. 0036, or fig. 2, step 202 describes establishing limit for VPNs, i.e. area of network).

Regarding claims 9, 19, the combination of Shenoy, Shay and Andrieux discloses the method further comprising: providing, by the device, information regarding the set of rerouting patches to a user interface (see Shenoy: par. 0066, discloses a user interface allowing for configuration); and receiving, at the device, an instruction via the user interface to adjust the set of rerouting patches or the one or more size constraints (see Shenoy: par. 0066, discloses a user interface allowing for configuration).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay and Andrieux as applied to claims 1, 11 above, and further in view of Wang et al. (US 2019/0179668 A1).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include consolidating two or more patches in the plurality to generate a new rerouting patch for inclusion in the set as described by Wang. 
The motivation for doing so would be to allow reducing the number of patches. 

Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay and Andrieux as applied to claims 1, 11 above, and further in view of Blom et al. (US 2009/0125631 A1).

Regarding claims 6-7, 16-17, Shenoy fails to disclose but Blom (US 2009/0125631 A1) discloses the method wherein applying the objective function to the plurality of rerouting patches using the one or more size constraints comprises: computing, for each of the patches in the plurality, an expected reward (see par. 0036-0039, the expected reward is SLA or QoS); and ranking the patches in the plurality by their expected rewards (see Ibid.) or wherein the expected reward for a particular patch represents an amount of time that the particular patch would avoid a service level agreement violation or a number of sessions in the network that the particular patch would save as recited in claim 7 (see Ibid.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining paths and ranking them in terms of violations such 
The motivation for doing so would be to allow prioritizing to reduce SLA violations. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shenoy, Shay and Andrieux as applied to claims 1, 11 above, and further in view of Vasseur et al. (US 9,774,522 B2).

Regarding claim 10, Shenoy fails to disclose but Vasseur discloses the method further comprising: obtaining, by the device, telemetry data indicative of network performance, after applying the set of rerouting patches to the network (see col. 13, lines 64-col. 14, lines 15); and adjusting, by the device and based on the telemetry data, how the device forms future sets of rerouting patches (see Ibid).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include obtaining performance data and adjusting the formulation of future patches as described by Vasseur. 
The motivation for doing so would be to allow learning and adapting based on performance of implementation of patches. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466